Title: To James Madison from Joseph Jones, 10 February 1792
From: Jones, Joseph
To: Madison, James


Dr. Sr.Fredericksburg 10th. Febry. 1792.
The receipt of your letter of the 29th. ult. gave me a sensible pleasure as it recommences a correspondence too long intermitted between friends in which predicament I am very certain we very sincerely hold each other and between whom a more frequent intercourse should if practicable prevail than has lately done—for it I chiefly blame myself, and you only for availing yourself in too great a degree of the indulgence I wished to give you in behalf of correspondents of a ceremonious stamp and with whom you could not well use the same freedom in that respect as with myself. Let it be understood therefore in future that when you can with convenience devote a few minutes to me you will do it.
Mr. Wiatt the present postmaster resides in the house Smith occupied when he lived in Town and is the property you speak of in your letter as I think he had and holds no other in this Town. The buildings on the lotts are old, are of wood, and were erected (except a small lumber or ware house) by Col. Lewis of Gloucester County the father of the late Col. F. Lewis of this place for the late Col. John Thornton to keep a store at who then with Col. F. Lewis when he first came to Fredericksburg resided there and conducted the old Gentleman’s business. The lotts are upon the northside of the main street at the upper end of the Town opposite The Lotts Col. F. Lewis lived on and sold to Mr. Edwd. Carter. Lotts in that situation or at the lower end of the Town are not so valuable as nearer the center at least they are not so much in demand by men in business as those more central and I expect will not meet so ready a sale or at so high a rate as more desirable situations. The present occupant (W—tt) I know but little of. As Pt. M—t—r I have heard few or no complaints of his conduct, which was not the case with Smith when he was in the Office. He has no lands or Lotts that I can hear of and but little other property. Some reports to the prejudice of his Character prevailed heretofore. He with Jno. Anderson of this Town were in Partnership and failed and were long confined in the bounds of the County Goal by their creditors—at length they were discharged and are both now in business here—Anderson in a small store and considered as an honest man—W—t as pt. Master and withot. complaints of his conduct as far as I have heard or been informed. He has a wife and several Children and upon his labours their support must in great degree depend. The lotts I consider as declining in value and unless kept in better repair than they seem to have been lately will soon be in a ruinous condition as all the outhouses now are and the paling round one third of them  destroyed. If Col. Pickering has a power independent of Smith to authorise a sale he will be able to judge what course to take from the circumstances communicated. Upon consideration should he not incline to confide the business to Mr. W.tt I suppose Mr. Minor wod: for the usual allowance undertake the business and his fitness and integrity may be depended upon. Col. Monroe and I presume yourself know Minor. If however you conceive there is no impropriety in my mentioning another Person who lives with me and conducts the business of the Brewery in this Town (Mr. Charles Lewis who is also well know[n] to Monroe) I wod. recommend him to execute any commission of the sort Col. Pickering shall think proper to grant and I will in that case not only aid him with my advice in conducting the business but will engage for his punctuality and fidelity in every respect. I mention him because I know him to be worthy of confidence and to whom I shod. take a pleasure in rendering any little service in my power. Health & happiness attend you. Yr. friend & Servt
Jos: Jones.
